DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 10 May 2022 containing remarks and amendments to the claims.  The previous rejections have been withdrawn in view of the amendments and arguments.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Eleanor Tyson Porter on 26 May 2022.

The application has been amended as follows: 
Please cancel claims 6-12.

Reasons for Allowance
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: A process to produce pitch, the process comprising the steps of: increasing a pressure of a petroleum feedstock in a petroleum pump to produce a pressurized feedstock, wherein the pressure of the pressurized feedstock is between 23 MP and 30 MPa; increasing a temperature of the pressurized feedstock in a petroleum pre-heater to produce a hot feedstock, wherein the temperature of the hot feedstock is between 50 °C and 250 °C; increasing a pressure of a water feed in a water pump to produce a pressurized water feed, wherein the pressure of the pressurized water feed is between 23 MPa and 30 MPa; increasing a temperature of the pressurized water feed in a water pre-heater to produce a supercritical feed, wherein the temperature of the supercritical water feed is between 374 0C and 600 °C; mixing the hot feedstock and the supercritical water feed in a mixer to produce a mixed feed, wherein the volumetric ratio of the volumetric flow rate of the supercritical water feed at standard temperature and pressure (SATP) to the volumetric flow rate of the hot feedstock at SATP is in the range between 4:1 to 1:4; introducing the mixed feed to a supercritical reactor; operating the supercritical reactor at a reaction temperature between 380 °C and 600 °C and a reaction pressure between 23 MPa and 28 MPa to produce an effluent; reducing a temperature of the effluent in a cooling device to produce a cooled effluent, wherein the cooled effluent is at a temperature of less than 250 °C; reducing a pressure of the cooled effluent in a depressurizing device to produce a depressurized effluent, wherein depressurized effluent is at a pressure in the range between 10 psig and 550 psig; introducing the depressurized effluent to a flash column; separating the depressurized effluent in the flash column to produce a vapor product and a liquid product; introducing the vapor product into a phase separator; separating the vapor product in the phase separator to produce a light oil stream, a water product, and a gas product; separating an oil slip stream from the light oil stream;; introducing the liquid product to a dweller; introducing an inert gas stream to the dweller, wherein the inert gas stream comprises nitrogen; operating the dweller at a temperature between 350 °C and 500 °C, a pressure between 0.1 psig and 10 psig, and a residence time between 30 minutes and 4 hours to produce a pitch stream and a reaction gas stream, wherein the dweller is a continuous stirred tank reactor (CSTR), wherein dehydrogenative polymerization reactions occur in the dweller to produce pitch, wherein the inert gas stream is operable to remove volatile components from the mixed dweller feed product; removing a pitch stream from the dweller, wherein the pitch stream comprises the pitch wherein the pitch is isotropic pitch; and removing a reaction gas stream, wherein the reaction gas stream comprises the volatile components and nitrogen, as claimed in claim 1, wherein mixing the oil slip stream with the liquid product to produce a mixed dweller feed; introducing the mixed dweller feed to the dweller, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenwood (US 4,283,269) – teaches fluxing pitch with toluene, light aromatic gas oil, and heavy aromatic gas oil (column 3, lines 15-45).  Greenwood does not teach the fluxing material recovered from a light oil slip stream from a supercritical water upgrading process. 
Dickakian (US 4,219,404) – previously cited, teaches treating pitch from thermal, steam or catalytic cracking.  Dickakian does not disclose treating the pitch with a slip stream recovered from distillate from a supercritical water upgrading process.
Choi (US 201/0187093) – previously cited, teaches a supercritical water upgrading process.  Choi does not disclose treating the pitch with a slip stream recovered from distillate from a supercritical water upgrading process.
Shibatani (US 4,528,087) – previously cited, teaches agitation to treat pitch.  Shibatani does not disclose treating the pitch with a slip stream recovered from distillate from a supercritical water upgrading process.
Watanabe (US 4,512,874) – previously cited, teaches continuously stirring pitch.  Watanabe does not disclose treating the pitch with a slip stream recovered from distillate from a supercritical water upgrading process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771